Case 1:16-cr-0O0809-VM Document 541 Filed 07/29/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, .
: 16 CR 809 (VM)
-against- : ORDER
WALSTON OWEN, et al.,
Defendants.
----- X

VICTOR MARRERO, U.S.D.J.:

It is hereby ordered that the hearing regarding post-trial
motions in this case, scheduled to be held on July 31, 2020,
shall be conducted by teleconference. The teleconference shall
take place using the dial-in number 1-888-363-4749 and access

code 8392198.

SO ORDERED:

Dated: New York, New York
29 July 2020

 

a Victor Marrero

e
na
o
Cy
